UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2008 PETROHUNTER ENERGY CORPORATION (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 000-51152 (Commission File Number) 98-0431245 (IRS Employer Identifica­tion No.) 1600 Stout Street, Suite 2000, Denver, Colorado 80202 (Address of principal executive offices)(Zip
